UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6357



ALBERT A. WILLIAMS,

                Petitioner - Appellant,

          v.


ELAINE CHAPMAN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-hc-02143-H)


Submitted:   August 6, 2008                 Decided:   August 26, 2008


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Albert A. Williams, Appellant Pro Se. Steve R. Matheny, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert A. Williams, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)   petition.    We   have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Williams v. Chapman, No. 5:07-hc-02143-H

(E.D.N.C. Feb. 19, 2008).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would    not   aid    the

decisional process.

                                                                     AFFIRMED




                                   - 2 -